Citation Nr: 0735760	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for a bowel and 
intestinal disorder.

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for memory problems.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from July 1985 to August 
1991.  The veteran's DD Form 214 also indicates that he 
received the Southwest Asia Service Medal and that he served 
2 and a half years of foreign service.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  While the RO included 
the regulations regarding compensation for certain 
disabilities due to undiagnosed illness in a later April 2005 
statement of the case, they nowhere in their adjudications of 
the issues on appeal discussed the impact of 38 C.F.R. 
§ 3.317.  This must be done prior to adjudication by the 
Board as it appears that the veteran is claiming what may be 
an undiagnosed illness consistent with that regulation.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington,DC for the following 
action:

Issue the veteran a supplemental statement 
of the case which considers, inter alia, 
38 C.F.R. § 3.317.  Conduct any further 
development deemed necessary in the 
consideration of this regulation.  
Thereafter, if the issues on appeal remain 
denied, allow an appropriate period of 
time before returning the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

